EXHIBIT 10.64

SUMMARY OF 2007 BONUS AWARD SCHEDULE

The following summarizes the amounts awarded to the Chairman of the Board and
Chief Executive Officer of Pinnacle Entertainment, Inc. (the “Company”), Daniel
R. Lee, for 2007 as a bonus. A portion of the bonus was deferred as permitted by
and under the terms of Mr. Lee’s employment agreement:

 

Name and Title

   2007 Cash
Portion of
Bonus    2007 Deferred
Portion of
Bonus

Daniel R. Lee, Chairman of the Board and Chief Financial Officer

   $ 513,292.50    $ 219,982.50

The deferred portion of the bonus will be deferred and paid over three years,
one-third on each anniversary of such year’s bonus payment date.